FONES, Justice,
dissenting.
I respectfully dissent.
It is elementary that a general residuary clause embraces only those assets of the estate that remain undisposed of by the remainder of the will. See Travis v. Randolph, supra.
Conceding that the residuary clause in Section IV of the will is not restricted to real property sheds no light on the issue presented here, to it, the testatrix’s intent to include cash in bequeathing to the Brook-shire and Parkinson families “any other of my personal possessions which may be left.”
It may also be observed that the residuary clause uses only the words “the residue and remainder of my estate,” and does not expressly designate real and personal property as included therein. If testatrix intended the last section in Section II of her will to be a residuary clause, as I believe she did, disposing all her personal assets remaining after satisfying the specific bequests of cash and furniture in paragraph eight of that section, the language of the residuary clause in Section IV would not preclude such an interpretation.
I agree with the learned Chancellor’s conclusion that Mrs. Parkinson intended to dispose of all of her personal estate, including money “which may be left,” after satisfying the seven specific bequests of cash and the five bequests of specific items of household furnishings.
The entire last paragraph of Section II of the will and each word thereof must be given its usual and natural meaning, rather than focusing only on the words “personal possessions,” as appellant’s advocacy does.
The testatrix said, after payment of the above specific bequests and devises, the Brookshire and Parkinson families may have “any other of my personal possessions which may be left.” The fact that the specific bequests were of both cash and selected items of household furniture places added significance on the words “any other . . which may be left,” to wit: any other money and furniture and similar property left after payment and delivery of specific bequests.
I would affirm the decree of the trial court.
HENRY, C. J., concurs in the dissent.